         Case 1:18-cv-09846-AKH Document 67 Filed 08/23/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X

 JCORPS INTERNATIONAL, INC.,
                                                                    ORDER DENYING PLAINTIFF'S
                                        Plaintiff,                  MOTION FOR
             V.                                                     RECONSIDERATION AND
                                                                    DENYING LEAVE TO AMEND
 CHARLES AND LYNN SCHUSTERMAN
 FAMILY FOUNDATION; SANFORD CARDIN;                                 18   ~~~~=====,i
 LISA EISEN; LYNN SCHUSTERMAN;                                           \-USDC SDNY
 ONEDAY SOCIAL VOLUNTEERING; ELAD
                                                                              DOCUMENT
 BLUMENTAL,
                                                                              ELECTRONICALLY FILED
                                        Defendants.
                                                                         II   DOC#:
                                                                              DATE F-IL_E_D_:--c::-f-J~-t-:-=--
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                  Plaintiffs motion for reconsideration and request for leave to file a Second

Amended Complaint ("SAC") are denied. Plaintiff offers no explanation for its failure to plead

all facts available to it that might support personal jurisdiction, especially given that it filed the

First Amended Complaint after Defendants moved to dismiss for lack of personal jurisdiction.

Moreover, the proposed SAC would not cure the jurisdictional defects described in my July 15,

2019 Order (ECF No. 60), and amendment therefore would be futile. See Ellis v. Chao, 336 F.3d.

114, 127 (2d Cir. 2003) ("[I]t is well established that leave to amend a complaint need not be

granted when amendment would be futile.").

                  The Clerk shall terminate the open motions (ECF Nos. 26, 43, 61).

                  SO ORDERED.

Dated:            August 23, 2019
                  New York, New York                        ALVIN K. HELLERSTEIN
                                                            United States District Judge
